MEMORANDUM **
Michael Wayne Biers appeals from his 33-month sentence following a jury trial *943conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). On remand, the district judge shall give Biers an opportunity to opt out of resentencing. See id. at 1084.
Counsel’s motion to withdraw is DENIED without prejudice to renewing the motion in the district court. All other motions are DENIED.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.